Appeal by the defendant from a judgment of the Supreme Court, Kings County (Shaw, J.), rendered September 17, 1982, convicting him of attempted burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Having failed to raise any objections to the adequacy of his plea allocution in the court of first instance, the defendant *635failed to preserve this claim for appellate review as a matter of law (see, People v Pellegrino, 60 NY2d 636). In any event, we find that the plea was knowingly and voluntarily entered with a full understanding of its consequences (see, People v Harris, 61 NY2d 9). The plea allocution clearly indicated that the defendant’s acts were intentional and, under the circumstances, the sentencing court was not required to conduct further inquiry with respect to the defendant’s state of mind (see, People v Santana, 110 AD2d 789, lv dismissed 67 NY2d 656).
Finally, we find that the defendant was properly adjudicated as a predicate felon as he voluntarily and knowingly pleaded guilty in 1976 to the predicate felony offense. Moreover, the sentence imposed herein was in accordance with the plea bargain (see, People v Kazepis, 101 AD2d 816). Thompson, J. P., Lawrence, Rubin, Kunzeman and Sullivan, JJ., concur.